Citation Nr: 0701830	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-16 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for arthritis of the right 
great toe, evaluated as 20 percent disabling from March 27, 
2003, to August 14, 2003, October 1, 2003, to March 18, 2004, 
and from May 1, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision rendered by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

With respect to the veteran's claim for an increased rating 
for his service-connected arthritis in his right great toe, 
the Board notes that the most recent VA examination was 
performed in April 2003.  In a November 2004 letter, N.C., 
Certified Registered Nurse Practitioner, reported that given 
the extent of the veteran's foot disability, he should 
consider a change in employment that would support no steady 
ambulation or prolonged standing.  In a December 2004 letter, 
Dr. D.W. reported that the veteran had been treated since 
April 2003 for a painful right foot deformity that had 
progressed to the point that it impaired his ability to 
ambulate without pain.  The "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  In light of the length of time since 
the veteran's last VA examination and medical evidence of 
possible worsening of the foot disability, the Board is of 
the opinion that he should be afforded a new examination 
addressing the severity of his service-connected arthritis in 
his right great toe.

Lastly, the Board notes that the veteran has not been 
provided with complete notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) as he was 
not advised to submit any pertinent evidence in his 
possession.  He was also not provided with the requisite 
notice with respect to the effective date element of his 
claim in accordance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Therefore, while this case is in 
remand status, the RO or the Appeals Management Center (AMC) 
should ensure that all notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) is provided.

Accordingly, the case is REMANDED to the RO or the AMC in 
Washington, D.C. for the following actions:  

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notice in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  

2.  The RO or the AMC should then 
undertake appropriate development to 
obtain a copy of any pertinent evidence 
identified but not provided by the 
veteran.  In any event, it should obtain 
a copy of any more recent records of 
pertinent treatment at the Philadelphia 
VA Medical Center. 

3.  If the RO or the AMC is unable to 
obtain a copy of any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide a copy of the 
outstanding evidence.

4.  Then, the veteran should be scheduled 
for a VA examination for the purpose of 
determining the current severity of his 
service-connected disability of arthritis 
in his right great toe.  The claims file 
and a copy of this Remand must be made 
available to and reviewed by the 
examiner.  

Any indicated studies should be 
performed. 

The examiner should identify any 
objective evidence of pain.  Tests of 
joint movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.

In addition, the examiner should provide 
an assessment with respect to the 
service-connected impairment of the right 
great toe as to whether the impairment is 
mild, moderate, moderately severe, or 
severe.

The examiner should describe any surgical 
scars associated with the right toe and 
specifically indicate whether there is 
objective evidence of pain, tenderness or 
instability of the scar.  Also, the 
examiner should provide the measurements 
of the scars.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided. 

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).

